This was an attachment proceeding, brought by the appellee against the appellant. The defendant pleaded the general issue and set off. The error complained of on the trial of the cause in the lower court was, that the court would not allow certain evidence introduced by the defendant, which was offered to sustain his plea. This court holds that this ruling of the court was improper, and that the evidence offered should have been admitted. The judgment is reversed and the cause remanded.
Opinion by
Haralson, J.